UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x]Quarterly report pursuant to section 13 or 15(d) of the Security Exchange Act of 1934 for the quarterly period ended: September 30, 2008 or []Transition report pursuant to section 13 or 15(d) of the Security Exchange Act of 1934 Commission File Number: 001-10607 OLD REPUBLIC INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) Delaware No. 36-2678171 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 307 North Michigan Avenue, Chicago, Illinois 60601 (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code: 312-346-8100 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes:xNo:¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “accelerated filer”, “large accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one). Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes:¨ No:x Class Shares Outstanding September 30, 2008 Common Stock / $1 par value 230,753,860 There are 36 pages in this report OLD REPUBLIC INTERNATIONAL CORPORATION Report on Form 10-Q / September 30, 2008 INDEX PAGE NO. PART I FINANCIAL INFORMATION: CONSOLIDATED BALANCE SHEETS 3 CONSOLIDATED STATEMENTS OF INCOME 4 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME 5 CONSOLIDATED STATEMENTS OF CASH FLOWS 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 7 – 11 MANAGEMENT ANALYSIS OF FINANCIAL POSITION AND RESULTS OF OPERATIONS 12 – 32 QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 33 CONTROLS AND PROCEDURES 33 PART II OTHER INFORMATION: ITEM 1 – LEGAL PROCEEDINGS 34 ITEM 1A – RISK FACTORS 34 ITEM 6 – EXHIBITS 34 SIGNATURE 35 EXHIBIT INDEX 36 2 Old Republic International Corporation and Subsidiaries Consolidated Balance Sheets ($ in Millions, Except Share Data) (Unaudited) September 30, 2008 December 31, 2007 Assets Investments: Available for sale: Fixed maturity securities (at fair value) (adjusted cost: $7,381.1 and $7,312.2) $ 7,285.6 $ 7,383.6 Equity securities (at fair value) (adjusted cost: $404.4 and $807.3) 484.1 842.1 Short-term investments (at fair value which approximates cost) 729.1 462.6 Miscellaneous investments 32.4 64.7 Total 8,531.3 8,753.1 Other investments 8.2 8.1 Total investments 8,539.6 8,761.2 Other Assets: Cash 86.5 54.0 Securities and indebtedness of related parties 29.1 15.3 Accrued investment income 107.6 108.7 Accounts and notes receivable 838.8 880.3 Federal income tax recoverable: Current 9.5 6.2 Prepaid federal income taxes 501.3 536.5 Reinsurance balances and funds held 70.9 69.9 Reinsurance recoverable: Paid losses 61.8 65.8 Policy and claim reserves 2,372.5 2,193.4 Deferred policy acquisition costs 234.3 246.5 Sundry assets 351.4 352.3 4,664.2 4,529.3 Total Assets $ 13,203.8 $ 13,290.6 Liabilities, Preferred Stock, and Common Shareholders’ Equity Liabilities: Losses, claims, and settlement expenses $ 7,025.6 $ 6,231.1 Unearned premiums 1,176.3 1,182.2 Other policyholders' benefits and funds 183.7 190.2 Total policy liabilities and accruals 8,385.6 7,603.5 Commissions, expenses, fees, and taxes 213.7 225.9 Reinsurance balances and funds 293.5 288.7 Federal income tax payable: Deferred 118.7 417.7 Debt 124.1 64.1 Sundry liabilities 153.6 148.8 Commitments and contingent liabilities Total Liabilities 9,289.5 8,749.0 Preferred Stock: Convertible preferred stock (1) - - Common Shareholders’ Equity: Common stock (1) 230.7 232.0 Additional paid-in capital 329.7 344.4 Retained earnings 3,353.0 3,900.1 Accumulated other comprehensive income .7 93.3 Treasury stock (at cost)(1) - (28.3) Total Common Shareholders' Equity 3,914.3 4,541.6 Total Liabilities, Preferred Stock and Common Shareholders’ Equity $ 13,203.8 $ 13,290.6 (1) At September 30, 2008 and December 31, 2007, there were 75,000,000 shares of $0.01 par value preferred stock authorized, of which no shares were outstanding. As of the same dates, there were 500,000,000 shares of common stock, $1.00 par value, authorized, of which 230,753,860 at September 30, 2008 and 232,038,331 at December 31, 2007 were issued. At September 30, 2008 and December 31, 2007, there were 100,000,000 shares of Class B Common Stock, $1.00 par value, authorized, of which no shares were issued. Common shares classified as treasury stock were 0 and 1,566,100 as of September 30, 2008 and December 31, 2007, respectively. See accompanying Notes to Consolidated Financial Statements. 3 Old Republic International Corporation and Subsidiaries Consolidated Statements of Income (Unaudited) ($ in Millions, Except Share Data) Quarters Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 Revenues: Net premiums earned $ 784.7 $ 870.1 $ 2,372.5 $ 2,537.4 Title, escrow, and other fees 50.4 50.9 144.9 166.7 Total premiums and fees 835.2 921.1 2,517.5 2,704.2 Net investment income 93.8 95.1 282.3 280.4 Other income 7.2 9.6 24.6 31.1 Total operating revenues 936.3 1,025.9 2,824.5 3,015.7 Realized investment gains (losses): From sales 18.3 3.9 26.0 20.3 From impairments (11.5) - (448.9) - Total realized investment gains (losses) 6.7 3.9 (422.8) 20.3 Total revenues 943.1 1,029.8 2,401.6 3,036.0 Benefits, Claims and Expenses: Benefits, claims, and settlement expenses 679.1 609.9 2,005.2 1,496.3 Dividends to policyholders 4.0 1.9 11.9 6.9 Underwriting, acquisition, and other expenses 333.2 381.8 1,014.1 1,168.8 Interest and other charges - 1.1 1.4 6.0 Total expenses 1,016.5 994.8 3,032.8 2,678.1 Income (loss) before income taxes (credits) (73.4) 35.0 (631.1) 357.9 Income Taxes (Credits): Current 13.5 44.8 51.8 133.0 Deferred (38.9) (39.0) (251.2) (27.2) Total (25.3) 5.8 (199.3) 105.7 Net Income (Loss) $ (48.0) $ 29.2 $ (431.8) $ 252.1 Net Income (Loss) Per Share: Basic: $ (.21) $ .13 $ (1.87) $ 1.09 Diluted: $ (.21) $ .12 $ (1.87) $ 1.08 Average shares outstanding: Basic 230,735,600 231,014,468 230,716,219 231,627,204 Diluted 230,735,600 232,298,642 230,716,219 233,448,109 Dividends Per Common Share: Cash $ .17 $ .16 $ .50 $ .47 See accompanying Notes to Consolidated Financial Statements. 4 Old Republic International Corporation and Subsidiaries Consolidated Statements of Comprehensive Income (Unaudited) ($ in Millions) Quarters Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 Net income (loss) as reported $ (48.0) $ 29.2 $ (431.8) $ 252.1 Other comprehensive income (loss): Unrealized gains (losses) on securities: Unrealized gains (losses) arising during period (80.7) 106.5 (554.0) 75.9 Less: elimination of pretax realized gains (losses) included in income (loss) as reported 6.7 3.9 (422.8) 20.3 Pretax unrealized gains (losses) on securities carried at market value (87.5) 102.5 (131.2) 55.6 Deferred income taxes (credits) (30.6) 35.8 (45.9) 19.4 Net unrealized gains (losses) on securities (56.8) 66.6 (85.2) 36.2 Other adjustments (2.7) 7.9 (7.2) 20.2 Net adjustments (59.6) 74.5 (92.5) 56.4 Comprehensive income (loss) $ (107.6) $ 103.8 $ (524.3) $ 308.6 See accompanying Notes to Consolidated Financial Statements. 5 Old Republic International Corporation and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) ($ in Millions) Nine Months Ended September 30, 2008 2007 Cash flows from operating activities: Net income (loss) $ (431.8) $ 252.1 Adjustments to reconcile net income to net cash provided by operating activities: Deferred policy acquisition costs 11.3 13.7 Premiums and other receivables 41.5 26.4 Unpaid claims and related items 612.1 400.7 Other policyholders’ benefits and funds (8.3) 20.7 Income taxes (254.6) (1.9) Prepaid federal income taxes 35.2 (68.1) Reinsurance balances and funds 7.9 (8.9) Realized investment (gains) losses 422.8 (20.3) Accounts payable, accrued expenses and other 31.3 28.3 Total 467.6 642.7 Cash flows from investing activities: Fixed maturity securities: Maturities and early calls 631.0 537.6 Sales 72.4 27.0 Sales of: Equity securities 79.2 73.3 Other - net 42.7 13.0 Purchases of: Fixed maturity securities (814.7) (986.7) Equity securities (96.9) (123.8) Other – net (26.4) (19.9) Purchase of a business (4.3) (4.3) Net decrease (increase) in short-term investments (267.0) 30.3 Other-net (.4) (.8) Total (384.5) (454.2) Cash flows from financing activities: Issuance of debentures and notes 93.0 81.3 Issuance of common shares 3.0 14.0 Redemption of debentures and notes (33.1) (131.3) Dividends on common shares (115.2) (108.5) Purchase of treasury shares - (28.3) Other-net 1.9 3.3 Total (50.5) (169.5) Increase (decrease) in cash: 32.5 18.9 Cash, beginning of period 54.0 71.6 Cash, end of period $ 86.5 $ 90.5 Supplemental cash flow information: Cash paid during the period for: Interest $ 2.0 $ 5.6 Income taxes $ 54.9 $ 107.2 See accompanying Notes to Consolidated Financial Statements. 6 OLD REPUBLIC INTERNATIONAL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) ($ in Millions, Except Share Data) 1. Accounting Policies and Basis of Presentation: The accompanying consolidated financial statements have been prepared in conformity with generally accepted accounting principles (“GAAP”) as described in the Company’s latest annual report to shareholders or otherwise disclosed herein.
